Order unanimously reversed on the law with costs, motion denied and third-party complaints reinstated. Memorandum: Supreme Court erred in granting third-party defendant’s motion for summary judgment dismissing the third-party complaints. The 1996 amendment to Workers’ Compensation Law § 11 (see, L 1996, ch 635, § 2) does not apply retroactively to bar the third-party action (see, Matie v Sealed Air Corp., 242 AD2d 863 [decided herewith]; Majewski v Broadalbin-Perth Cent. School Dist., 231 AD2d 102; Morales v Gross, 230 AD2d 7). (Appeals from Order of Supreme Court, Monroe County, Stander, J.—Summary Judgment.) Present— Denman, P. J., Green, Lawton, Wisner and Balio, JJ.